DETAILED ACTION
Claims 1-9 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vibrating plate”, as well as the “treble vibration plate”, as claimed in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “a vibrating plate”, as well as “a treble vibration plate”. Both of these elements are individually described in the specification, however the deficiency is in the lack of adequate description of their combination. The specification appears to describe the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al., British Publication No. GB 838159 A, published on 6/22/1960 (Brown).

As to Claim 1, Brown discloses a high-quality electromagnetic speaker having improved accuracy of an air gap, the speaker comprising: a vibrating module including a vibrating plate [7]; a first magnetic circuit [1, 2, 2a] disposed in an upper part [A] of the vibration module; and a second magnetic circuit [1, 2, 2a] disposed in a lower part [B] of the vibration module, wherein the first magnetic circuit [1, 2, 2a] includes a first permanent magnet [1] (the magnet is a permanent ring magnet; p. 3, lines 32-33) disposed in the upper part [A] of the vibration module, a first coil [2a] disposed inward of the first permanent magnet [1] (p. 3, line 34), and a first fixing member [2] formed to protrude toward the second magnetic circuit [1, 2, 2a] to fix the first coil [2a]; and the second magnetic circuit [1, 2, 2a] includes a second permanent magnet [1] (the magnet is a permanent ring magnet; p. 3, lines 32-33) disposed in the lower part [B] of the vibration module, a second coil [2a] disposed inward of the second permanent magnet [1] (p. 3, line 34), and a second fixing member [2] formed to protrude toward the first magnetic circuit [1, 2, 2a] to fix the first coil [2a] (see Fig. 2).

As to Claim 8, Brown discloses a high-quality electromagnetic speaker having improved accuracy of an air gap, the speaker comprising: a vibrating plate [7]; a first coil [2a] disposed on an upper part [A] of the vibration plate [7] (p. 3, line 34); a second coil [2a] disposed on a lower part [B] of the vibration plate [7] (p. 3, line 34); and permanent magnets [1] (the magnet is a permanent ring magnet; p. 3, lines 32-33) disposed outward of the first coil [2a] and the second coil [2a], wherein a first fixing member [2] and a second fixing member [2] are provided symmetrically on both ends of the permanent magnets [1] to cause the first coil [2a] and the second coil [2a] to be safely positioned, and a treble vibration plate [7] is provided through a first soft magnetic damper [4] and a second soft magnetic damper [5] (the plate is disposed between washer-like members comprising a magnetic material; p. 3, lines 37-42) disposed between the first fixing member (upper [2]) and the second fixing member (lower [2]) (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., British Publication No. GB 838159 A, published on 6/22/1960 (Brown), in view of Roberton et al., U.S. Patent No. 2,360,796, patented on 10/17/1944 (Roberton).

As to Claim 6, Brown remains as applied above to Claim 1. Brown does not explicitly disclose a cushion pad disposed between the first magnetic circuit and an inner surface of the housing to prevent acoustic leakage and prevent damage to the coil. However, providing such a pad in similar speakers was well known. Roberton teaches a similar speaker (Fig. 1) comprising a first magnetic circuit [11, 16] and a housing [22], further comprising a cushion pad [27] disposed between the first magnetic circuit [11, 16] and an inner surface of the housing [22] to prevent acoustic leakage and prevent damage to the coil [16] (the cushion is a silk membrane; col. 2, lines 48-50). One of ordinary skill in the art would have recognized that providing the cushion of Roberton would have provided the additional benefit of improved frequency characteristics (Roberton: col. 3, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the cushion of Roberton into the speaker of Brown.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., British Publication No. GB 838159 A, published on 6/22/1960 (Brown), in view of Blume, U.S. Patent No. 3,235,675, patented on 12/23/1954 (Blume).

Claim 9, Brown remains as applied above to Claim 8. Brown further discloses that the first and second magnetic dampers include a magnetic material (p. 3, lines 37-42). Brown does not explicitly disclose that the magnetic material includes a polymer resin and particles dispersed in the polymer resin, and the particles include ferromagnetic powder or particles. However, using such a material for a magnetic material was well known. Blume teaches a magnetic material in a speaker that includes a polymer resin (col. 4, lines 1-4), and particles dispersed in the polymer resin, and the particles include ferromagnetic powder or particles (col. 3, lines 64-71). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the magnetic material of Blume, into the speaker of Brown. The combination would have resulted in easier construction of the speaker (col. 3, lines 34-63).

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the unique feature of the first coil being disposed to be flattened with a top surface of the first permanent magnet and protrudes from a bottom surface of the first permanent magnet, and the second coil being disposed to be flattened with a bottom surface of the second permanent magnet and protrudes from a top surface of the second permanent magnet. Claim 3 recites the unique feature of upper and lower housings for fixing the upper and an angle type cross section. Claim 7 recites the unique feature of a shield magnet disposed so that a polarity of an upper surface of the first permanent magnet is the same to that of a lower surface of the second permanent magnet; a shield guide surrounding outer surfaces of the vibration module, the first and second permanent magnets, and the shield magnet; and a shield plate disposed on bottom surfaces of the second permanent magnet and the shield guide, wherein the shield guide is a non-magnetic body, and the shield plate is a magnetic body. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RYAN ROBINSON/Examiner, Art Unit 2653